233 F.3d 469 (7th Cir. 2000)
CRAIG E. GEARING, Plaintiff-Appellee,v.CHECK BROKERAGE CORPORATION  and DREW T. ERWIN, Defendant-Appellants.
No. 00-1433
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 22, 2000Decided November 21, 2000

Appeal from the United States District Court  for the Central District of Illinois.  No. 99-1214--Joe Billy McDade, Chief Judge.[Copyrighted Material Omitted]
Before POSNER, MANION, and EVANS, Circuit Judges.
EVANS, Circuit Judge.


1
An old Chinese proverb  holds that to chop a tree down quickly, spend  twice the time sharpening your ax. The Check  Brokerage Corporation did not follow the  proverb's wisdom. Although it hoped to quickly  win an Illinois suit under a bad check law,  insufficient time was spent studying the nuances  of subrogation law, and thus the corporation  found itself on the receiving end of this suit  alleging violations of the federal Fair Debt  Collection Practices Act (FDCPA). Touch .


2
This saga began on a day in June of 1999 when  Craig Gearing wrote two small checks--one for  $8.64 and the other for $18.85--at a convenience  store called Ayerco. The checks bounced.


3
A section of the Illinois Criminal Code  provides civil liability for "deceptive  practices," including the issuance of bad checks.  The Illinois law, which imposes significant  penalties on those who write bad checks, holds  that after certain collection efforts come up  dry, the payee of a bad check, or a person  subrogated to the rights of the payee, may sue  for the face value of the check, treble damages  up to $1,500, and attorneys fees and court costs.  720 ILCS 5/17-1a. Check Brokerage, a debt  collection agency, apparently saw the Illinois  law as a business opportunity so it entered into  a contract with Ayerco to collect bad checks  Ayerco received from its customers. But the  contract could not be structured as a traditional  debt collection agreement--pursuant to which  Ayerco would assign the bad checks to Check  Brokerage in return for a percentage of any  recovery--because the rich damages available  under the Illinois act are only recoverable by  the payee of the bad check, or someone subrogated  to the rights of the payee. So Check Brokerage  attempted to structure its contract with Ayerco  in such a way that it would become subrogated to  Ayerco's rights: it agreed to purchase all bad  checks received by Ayerco for their full face  value. But Check Brokerage was no fool; to  eliminate its risk, the contract said it could  recourse bad checks back to Ayerco, in effect  rescind the sale, after 60 days.


4
Gearing's two checks to Ayerco were returned  with "Closed Account" notations. Pursuant to its  contract, Check Brokerage purchased the two  checks for their face value as written.1 After  performing the collection efforts set out as a  prerequisite to recovery under the Illinois act,  Check Brokerage brought suit against Gearing,  alleging that it was subrogated to Ayerco's  rights.2 But Gearing didn't throw in the towel.  He got a lawyer and brought this case against  Check Brokerage (and its attorney Drew Erwin)  pursuant to the FDCPA. The lawsuit alleged that  Check Brokerage's assertion that it was Ayerco's  subrogee was a false representation in violation  of 15 U.S.C. sec. 1692e. The district court  agreed and granted Gearing's motion for summary  judgment. We apply de novo review to Check  Brokerage's appeal. Silk v. City of Chicago, 194  F.3d 788, 798 (7th Cir. 1999).


5
Gearing's FDCPA claim turns on whether Check  Brokerage was actually subrogated to Ayerco's  claims against Gearing. "Subrogation is '[t]he  substitution of one person in the place of  another with reference to a lawful claim . . . so  that he who is substituted succeeds to the rights  of the other in relation to the . . . claim, and  its rights, remedies, or securities.'" Employers  Ins. of Wausau v. James McHugh Constr. Co., 144  F.3d 1097, 1105 (7th Cir. 1998) (quoting Black's  Law Dictionary 1427 (6th ed. 1990)). Under  Illinois law, a party claiming a right of  subrogation must establish that he paid a claim  or debt for which a third party is primarily  liable and that he seeks to enforce a right  against that third party possessed by the  subrogor. American Nat'l Bank & Trust Co. v.  Weyerhaeuser Co., 692 F.2d 455, 461 (7th Cir.  1982). In addition, the party claiming a right of  subrogation must establish that he is not a  volunteer, but instead is under compulsion to  satisfy the debt. In re Marriage of Milliken, 557  N.E.2d 591, 595 (Ill. App. Ct. 1990); Inland Real  Estate Corp. v. Tower Constr. Co., 528 N.E.2d  421, 428 (Ill. App. Ct. 1988). In cases in which  these elements are satisfied, the Illinois  Supreme Court has instructed that the doctrine of  subrogation should be applied "where it  effectuates a just resolution of the rights of  the parties, irrespective of whether the doctrine  has previously been invoked in the particular  situation." Dworak v. Tempel, 161 N.E.2d 258, 263  (Ill. 1959).


6
Translated into the language of this case,  Gearing argues that the recourse provision in the  Check Brokerage-Ayerco contract rendered Check  Brokerage a mere volunteer with respect to its  payment to Ayerco to cover Gearing's checks.  Generally, a party's agreement fulfills the  requirement for subrogation purposes that the  would-be subrogee is not acting as a mere  volunteer. But the structure of Check Brokerage's  agreement with Ayerco does not permit the blind  application of this principle. Although Check  Brokerage purchased Gearing's bad checks from  Ayerco, it was not required to eat the checks if  its collection efforts were unsuccessful. Indeed,  the recourse provision granted Check Brokerage  the absolute right to cancel its purchase of the  checks after 60 days. This escape hatch shows  that Check Brokerage did not act under any sort  of "compulsion." It was a mere volunteer, and its  claims to the contrary are illusory.3


7
Check Brokerage essentially asks us to  eviscerate the compulsion and nonvolunteer  requirement. But it is a stranger to the  transaction that formed the basis of Gearing's  debt to Ayerco; it had no obligation to come to  Ayerco's aid, for any "obligation" to Ayerco,  given the escape clause, was really no  "obligation" at all. In a situation like this,  where Check Brokerage is in the business of  purchasing claims, at no risk to itself, so it  can act under the Illinois bad check law, the  taboo on volunteers being disabled from acting as  subrogees makes nothing but good sense. In our  situation, American National Bank & Trust does  not help Check Brokerage, so we hold the company  to be a mere volunteer, not one truly subrogated  to Ayerco's rights against Gearing.


8
Having concluded that Check Brokerage was not  subrogated to Ayerco's rights, little further  need be said. Check Brokerage's allegation in its  state court complaint that it was "subrogated" to  Ayerco's rights gave a false impression as to the  legal status it enjoyed. The representation was,  as the district court found, a false  representation in an attempt to collect the debt,  in violation of 15 U.S.C. sec. 1692e(2) and (10).  Section 1692e applies even when a false  representation was unintentional. Russell v.  Equifax A.R.S., 74 F.3d 30, 33 (2d Cir. 1996). We  therefore affirm the district court's liability  finding and its damage award, $200 plus costs and  attorneys fees.


9
AFFIRMED.



Notes:


1
 The Check Brokerage-Ayerco contract actually  provides that Check Brokerage must pay face value  for checks returned "Insufficient Funds" their  first time through the payor bank, but only 50  percent of face value for checks returned "Closed  Account." Here, Check Brokerage for some reason  paid face value for Gearing's checks even though  they were returned "Closed Account."


2
 We have not been told how Check Brokerage's state  court suit against Gearing was resolved.


3
 Check Brokerage makes much of the fact that it  did not exercise its rights under the recourse  provision in this case. This only proves our  point although Check Brokerage could have  cancelled its purchase of the checks, it  "volunteered" to ratify the sale by declining to  exercise its right of recourse.